Title: To George Washington from Henry Laurens, 7 July 1778
From: Laurens, Henry
To: Washington, George


          
            Dear Sir.
            Philadelphia 7th July 1778.
          
          I have had the honor of presenting to as many Members of Congress as have been convened
            in this City since the adjournment from York, Your Excellency’s several favors of the
            28th & 30th June & 1st Inst: & at their special Instance have
            caused them to be printed for the information of the public.
          I arrived here on Tuesday last, but hitherto have not collected a sufficient number of
            States to form a Congress, consequently I have received no Commands. Your Excellency will therefore be pleased to accept this as the
            address of an Individual intended to assure you Sir of my hearty congratulations with my
            Country Men on the success of the American Arms under Your Excellency’s immedeate
            Command in the, late Battle of Monmouth & more particularly of my own happiness
            in the additional Glory atcheived by Your Excellency in retrieving the honor of these
            States in the Moment of an alarming dilemma.
          It is not my design to attempt encomiums upon Your Excellency, I am as unequal to the
            task as the Act is unnecessary, Love & respect for Your Excellency is impressed
            on the Heart of every grateful American, & your Name will be revered by
            posterity. Our acknowledgements are especially due to Heaven for the preservation of
            Your Excellency’s person necessarily exposed for the Salvation of America to the most
            imminent danger in the late Action; that the same hand may at all times guide & Shield Your Excellency is the fervent wish of Dear sir Your much
            obliged & faithful humble servant
          
            Henry Laurens
          
        